 

EXHIBIT B

 

FORM OF COMMON STOCK PURCHASE WARRANT

 

THE SECURITIES EVIDENCED BY THIS WARRANT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS AND MAY NOT BE
SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR OTHERWISE DISPOSED OF WITHOUT (i)
EFFECTIVE REGISTRATION STATEMENT RELATED THERETO, (ii) AN OPINION OF COUNSEL OR
OTHER EVIDENCE, REASONABLY SATISFACTORY TO THE BRIGHT MOUNTAIN MEDIA, INC., THAT
SUCH REGISTRATION IS NOT REQUIRED, OR (iii) RECEIPT OF NO-ACTION LETTERS FROM
THE APPROPRIATE GOVERNMENTAL AUTHORITIES.

 

[●], 2019 No. W-__

 

BRIGHT MOUNTAIN MEDIA, INC.

 

COMMON STOCK PURCHASE WARRANT

 

This certifies that, for good and valuable consideration, receipt of which is
hereby acknowledged, [•] (“Holder”) is entitled to purchase, subject to the
terms and conditions of this Warrant, from Bright Mountain Media, Inc., a
Florida corporation (the “Company”), [•] fully paid and nonassessable shares of
the Company’s common stock, par value $0.01 per share (“Common Stock”). Holder
shall be entitled to purchase the shares of Common Stock in accordance with
Section 2 at any time subsequent to the date of this Warrant set forth above and
prior to the Expiration Date (as defined below). The shares of Common Stock of
the Company for which this Warrant is exercisable, as adjusted from time to time
pursuant to the terms hereof, are hereinafter referred to as the “Shares.” This
Warrant is one of a series of Warrants included in the Units issued and sold
pursuant to the terms and conditions of the Company’s Confidential Private
Offering Memorandum for Accredited Investors dated November 19, 2019 and the
exhibits (the “Offering Documents”), as may be supplemented from time to time.

 

1. Exercise Period; Price.

 

1.1 Exercise Period. This Warrant shall be immediately exercisable and the
exercise period (“Exercise Period”) shall terminate at 5:00 p.m. Eastern time on
[•], 20231 (the “Expiration Date”).

 

1.2 Exercise Price. The initial purchase price for each of the Shares shall be
$0.75 per share. Such price shall be subject to adjustment pursuant to the terms
hereof (such price, as adjusted from time to time, is hereinafter referred to as
the “Exercise Price”).

 

2. Exercise and Payment.

 

2.1 Exercise. At any time after the date of this Warrant, this Warrant may be
exercised, in whole or in part, from time to time by the Holder, during the term
hereof, by surrender of this Warrant and the Notice of Exercise attached hereto
as Annex I, duly completed and executed by the Holder, to the Company at the
principal executive offices of the Company, together with payment in the amount
obtained by multiplying the Exercise Price then in effect by the number of
Shares thereby purchased, as designated in the Notice of Exercise. Payment may
be in cash, wire transfer or by check payable to the order of the Company in
immediately available funds. If not exercised in full, this Warrant must be
exercised for a whole number of Shares.



 



 

1 Exercise period to be five years from date of issuance.

 

 1

 

 

2.2 Cashless Exercise. If: (i) the Company shall have failed to timely file the
Resale Registration Statement (as hereinafter defined); or (ii) at any time
thereafter during the Exercise Period there is not an effective registration
statement registering the Shares, or the prospectus contained therein is not
available for the issuance of the Shares to the Holder, for a period of at least
sixty (60) days following the delivery of the Suspension Notice (as hereinafter
defined), then this Warrant may also be exercised, in whole or in part, at such
time by means of a “cashless exercise” in which the Holder shall be entitled to
receive a certificate for the number of Shares equal to the quotient obtained by
dividing [(A-B) (X)] by (A), where:

 

(A) = the average of the closing sale prices for the five (5) trading days
immediately prior to (but not including) the exercise date;

 

(B) = the Exercise Price of this Warrant, as adjusted hereunder; and

 

(X) = the number of Shares that would be issuable upon exercise of this Warrant
in accordance with the terms of this Warrant if such exercise were by means of a
cash exercise rather than a cashless exercise.

 

When used herein, a “Suspension Notice” shall mean the occurrence of any of the
following events: (i) any request by the Securities and Exchange Commission
(“SEC”) or any other federal or state governmental authority, during the period
of effectiveness of the Resale Registration Statement, for amendments or
supplements to such registration statement or related prospectus or for
additional information; (ii) the issuance by the SEC or any other federal or
state governmental authority of any stop order suspending the effectiveness of
the Resale Registration Statement or the initiation of any proceedings for that
purpose; (iii) the receipt by the Company of any notification with respect to
the suspension of the qualification or exemption from qualification of any of
the Shares for sale in any jurisdiction from a state governmental authority or
the initiation of any proceeding for such purpose by a state governmental
authority; or (iv) any event or circumstance which necessitates the making of
any changes to the Resale Registration Statement or related prospectus, or any
document incorporated or deemed to be incorporated therein by reference, so
that, in the case of the Resale Registration Statement, it will not include any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements made therein not
misleading and, in the case of the prospectus, it will not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements made therein, in the light of the circumstances under which they
were made, not misleading. The Company will promptly provide written notice to
the Holder of the occurrence of any Suspension Event. The Company shall
thereafter promptly prepare a supplement or amendment to the Resale Registration
Statement to correct such untrue statement or omission, and provide a copy of
such supplement or amendment to the Holder. The Company shall also promptly
notify the Holder in writing (x) when a prospectus or any prospectus supplement
or post-effective amendment has been filed, and when a registration statement or
any post-effective amendment has become effective and (y) of the Company’s
reasonable determination that a post-effective amendment to a registration
statement would be appropriate.

 

For purposes of Rule 144 promulgated under the Securities Act of 1933, as
amended (the “Act”), it is intended, understood and acknowledged that the Shares
issued in a cashless exercise transaction shall be deemed to have been acquired
by the Holder, and the holding period for the Shares shall be deemed to have
commenced, on the date this Warrant was originally issued pursuant to the
Offering Documents (provided the SEC continues to take the position that such
treatment is proper at the time of such exercise).

 

2.3 Holder’s Exercise Limitation. The Company shall not effect any exercise of
this Warrant, and a Holder shall not have the right to exercise any portion of
this Warrant, pursuant to Section 2.1, Section 2.2 or otherwise, to the extent
that after giving effect to such issuance after exercise as set forth on the
applicable Notice of Exercise, the Holder (together with the Holder’s Affiliates
(as that term is defined in the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)), and any other persons acting as a group together with the
Holder or any of the Holder’s Affiliates), would beneficially own in excess of
the Beneficial Ownership Limitation (as defined below). For purposes of the
foregoing sentence, the number of shares of Common Stock beneficially owned by
the Holder and its Affiliates shall include the number of shares of Common Stock
issuable upon exercise of this Warrant with respect to which such determination
is being made, but shall exclude the number of shares of Common Stock which
would be issuable upon (i) exercise of the remaining, nonexercised portion of
this Warrant beneficially owned by the Holder or any of its Affiliates, and (ii)
exercise or conversion of the unexercised or nonconverted portion of any other
securities of the Company (including, without limitation, any other Common Stock
Equivalents) subject to a limitation on conversion or exercise analogous to the
limitation contained herein beneficially owned by the Holder or any of its
Affiliates. Except as set forth in the preceding sentence, for purposes of this
Section 2.3, beneficial ownership shall be calculated in accordance with Section
13(d) of the Exchange Act and the rules and regulations promulgated thereunder,
it being acknowledged by the Holder that the Company is not representing to the
Holder that such calculation is in compliance with Section 13(d) of the Exchange
Act and the Holder is solely responsible for any schedules required to be filed
in accordance therewith. To the extent that the limitation contained in this
Section 2.3 applies, the determination of whether this Warrant is exercisable
(in relation to other securities owned by the Holder together with any
Affiliates) and of which portion of this Warrant is exercisable shall be in the
sole discretion of the Holder, and the submission of a Notice of Exercise shall
be deemed to be the Holder’s determination of whether this Warrant is
exercisable (in relation to other securities owned by the Holder together with
any Affiliates) and of which portion of this Warrant is exercisable, in each
case subject to the Beneficial Ownership Limitation, and the Company shall have
no obligation to verify or confirm the accuracy of such determination and shall
have no liability for exercises of the Warrant that are not in compliance with
the Beneficial Ownership Limitation. In addition, a determination as to any
group status as contemplated above shall be determined in accordance with
Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder and the Company shall have no obligation to verify or confirm the
accuracy of such determination and shall have no liability for exercises of the
Warrant that are not in compliance with the Beneficial Ownership Limitation. For
purposes of this Section 2.3, in determining the number of outstanding shares of
Common Stock, a Holder may rely on the number of outstanding shares of Common
Stock as reflected in (A) the Company’s most recent periodic or annual report
filed with the Securities and Exchange Commission, as the case may be, (B) a
more recent public announcement by the Company or (C) a more recent written
notice by the Company or its transfer agent setting forth the number of shares
of Common Stock outstanding. Upon the written or oral request of a Holder, the
Company shall as promptly as practicable confirm orally and in writing to the
Holder the number of shares of Common Stock then outstanding. In any case, the
number of outstanding shares of Common Stock shall be determined after giving
effect to the conversion or exercise of securities of the Company, including
this Warrant, by the Holder or its Affiliates since the date as of which such
number of outstanding shares of Common Stock was reported. The “Beneficial
Ownership Limitation” shall be 4.99% of the number of shares of the Common Stock
outstanding immediately after giving effect to the issuance of shares of Common
Stock issuable upon exercise of this Warrant. The Holder, upon not less than 61
days’ prior notice to the Company, may increase or decrease the Beneficial
Ownership Limitation provisions of this Section 2.3, provided that the
Beneficial Ownership Limitation in no event exceeds 9.99% of the number of
shares of the Common Stock outstanding immediately after giving effect to the
issuance of shares of Common Stock upon exercise of this Warrant held by the
Holder and the provisions of this Section 2.3 shall continue to apply. Any such
increase or decrease will not be effective until the 61st day after such notice
is delivered to the Company. The provisions of this paragraph shall be construed
and implemented in a manner otherwise than in strict conformity with the terms
of this Section 2.3 to correct this paragraph (or any portion hereof) which may
be defective or inconsistent with the intended Beneficial Ownership Limitation
herein contained or to make changes or supplements necessary or desirable to
properly give effect to such limitation. The limitations contained in this
paragraph shall apply to a successor holder of this Warrant.

 

2

 

 

3. Company’s Right to Call this Warrant. Subject to the terms and conditions set
forth herein, and providing that there is an effective registration statement
registering the Shares issuable upon exercise of this Warrant, during the
Exercise Period, upon thirty (30) days prior written notice to the Holder (each,
a “Call Notice”) following the date on which the last sale price of the
Company’s Common Stock equals or exceeds $1.50 per share for ten (10)
consecutive trading days, as may be adjusted for stock splits, stock dividends
and similar corporate events, if the average daily trading volume of the
Company’s Common Stock is not less than thirty thousand (30,000) shares during
such ten (10) consecutive trading day period, the Company shall have the right
to call any or all of the Warrants at a call price of $0.01 per underlying Share
(the “Call Price”). Warrant holders shall have the period from the date of the
Call Notice until 5 p.m., Eastern time, on the twentieth (20th) day following
the Call Notice (the “Call Date”) to exercise the Warrant pursuant to the terms
hereof. Any Warrants which have been called but remain unexercised by the Call
Date shall automatically terminate and no longer entitle the Holder to exercise
such Warrant or to receive any consideration therefor, other than the Call
Price. For any Warrants which are not exercised by the Call Date, the Company
shall promptly as possible following the Call Date pay the Call Price to the
Holder of any Warrants which have been called and not exercised.

 

4. Registration Rights. No later than two hundred and seventy (270) days (the
“Filing Deadline”) following the Final Closing (as that term is defined in the
Offering Documents), the Company will file a registration statement with the SEC
to register the resale of the Shares by the Holder so as to permit the public
resale thereof (the “Resale Registration Statement”). The Company will use its
reasonable efforts to ensure that such Resale Registration Statement is declared
effective by the SEC as soon as practicable. The Company will keep such Resale
Registration Statement effective until the earlier of the date upon which all
Shares may be sold without registration under Rule 144 or the date which is six
months after the expiration of the Warrants. If the Company should fail to file
the Resale Registration Statement by the Filing Deadline, then within five (5)
business days of the end of month the Company shall pay the Holder an amount in
cash, as partial liquidated damages, equal to two percent (2%) of the aggregate
Purchase Price (as that term is defined in the Offering Documents) paid by such
Holder for each 30 days, or portion thereof, until the earlier of the date the
deficiency is cured or the expiration of six (6) months from Filing Deadline
(the “Penalty”). No Holder shall be entitled to a Penalty payment pursuant to
this Section 4 if the filing of the Resale Registration Statement has been
delayed as the result of the failure by such Holder to promptly provide on
request by the Company the information required under the Subscription Agreement
which is part of the Offering Documents. Notwithstanding any other provision of
this Warrant, if any (i) any publicly-available written guidance, or rule of
general applicability of the SEC staff, or (ii) oral or written comments,
requirements or requests of the SEC staff to the Company in connection with the
review of the Resale Registration Statement sets forth a limitation on the
number of Shares to be registered in the Resale Registration Statement (and the
Company has used its best efforts to advocate with the SEC for the registration
of all or the maximum number of Shares), the number of Shares to be registered
on such Resale Registration Statement will be reduced on a pro rata basis among
the purchasers of Warrants issued and sold pursuant to the Offering Documents
based on the total number of Shares underlying Warrants held by such purchasers.

 

3

 

 

5. Reservation of Shares. The Company hereby agrees that at all times there
shall be reserved for issuance and delivery upon exercise of this Warrant such
number of Shares or other shares of capital stock of the Company from time to
time issuable upon exercise of this Warrant. All such shares shall be duly
authorized, and when issued upon such exercise, shall be validly issued, fully
paid and non-assessable, free and clear of all liens, security interests,
charges and other encumbrances or restrictions on sale and free and clear of all
preemptive rights.

 

6. Delivery of Stock Certificates. Within three (3) trading days after exercise,
in whole or in part, of this Warrant, the Company shall issue in the name of and
deliver to the Holder a certificate or certificates for the number of fully paid
and nonassessable Shares which the Holder shall have requested in the Notice of
Exercise. If this Warrant is exercised in part, the Company shall deliver to the
Holder a new Warrant (dated the date hereof and of like tenor) for the
unexercised portion of this Warrant at the time of delivery of such stock
certificate or certificates.

 

7. No Fractional Shares. This Warrant must be exercised for a whole number of
Shares. No fractional shares or scrip representing fractional Shares will be
issued upon exercise of this Warrant. Any fractional Share which otherwise might
be issuable on the exercise of this Warrant as a result of the anti-dilution
provisions Section 10 hereof will be rounded up to the nearest whole Share.

 

8. Charges, Taxes and Expenses. The Company shall pay all transfer taxes or
other incidental charges, if any, in connection with the transfer of the Shares
purchased pursuant to the exercise hereof from the Company to the Holder.

 

9. Loss, Theft, Destruction or Mutilation of Warrant. Upon receipt by the
Company of evidence reasonably satisfactory to it of the loss, theft,
destruction or mutilation of this Warrant, and in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to the Company,
and upon reimbursement to the Company of all reasonable expenses incidental
thereto, and upon surrender and cancellation of this Warrant, if mutilated, the
Company will make and deliver a new Warrant of like tenor and dated as of such
cancellation, in lieu of this Warrant.

 

10. Saturdays, Sundays, Holidays, Etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall be a Saturday or a Sunday or shall be a legal holiday, then such action
may be taken or such right may be exercised on the next succeeding weekday which
is not a legal holiday.

 

11. Adjustment of Exercise Price and Number of Shares. The Exercise Price and
the number of and kind of securities purchasable upon exercise of this Warrant
shall be subject to adjustment from time to time as follows:

 

11.1 Subdivisions, Combinations and Other Issuances. If the Company shall at any
time after the date hereof but prior to the expiration of this Warrant subdivide
its outstanding securities as to which purchase rights under this Warrant exist,
by split-up or otherwise, or combine its outstanding securities as to which
purchase rights under this Warrant exist, the number of Shares as to which this
Warrant is exercisable as of the date of such subdivision, split-up or
combination shall forthwith be proportionately increased in the case of a
subdivision, or proportionately decreased in the case of a combination.
Appropriate adjustments shall also be made to the Exercise Price, but the
aggregate purchase price payable for the total number of Shares purchasable
under this Warrant as of such date shall remain the same.

 

4

 

 

11.2 Stock Dividend. If at any time after the date hereof the Company declares a
dividend or other distribution on its Common Stock payable in Common Stock or
other securities or rights convertible into Common Stock (“Common Stock
Equivalents”) without payment of any consideration by such holder for the
additional shares of Common Stock or the Common Stock Equivalents (including the
additional shares of Common Stock issuable upon exercise or conversion thereof),
then the number of Shares for which this Warrant may be exercised shall be
increased as of the record date (or the date of such dividend distribution if no
record date is set) for determining which holders of Common Stock shall be
entitled to receive such dividend, in proportion to the increase in the number
of outstanding shares (and shares of Common Stock issuable upon conversion of
all such securities convertible into Common Stock) of Common Stock as a result
of such dividend, and the Exercise Price shall be adjusted so that the aggregate
amount payable for the purchase of all the Shares issuable hereunder immediately
after the record date (or on the date of such distribution, if applicable), for
such dividend shall equal the aggregate amount so payable immediately before
such record date (or on the date of such distribution, if applicable).

 

11.3. Other Distributions. If at any time after the date hereof the Company
distributes to holders of its Common Stock, other than as part of its
dissolution or liquidation or the winding up of its affairs, any shares of its
capital stock, any evidence of indebtedness or any of its assets (other than
cash, Common Stock or Common Stock Equivalents), then the Company may, at its
option, either (i) decrease the Exercise Price of this Warrant by an appropriate
amount based upon the value distributed on each share of Common Stock as
determined in good faith by the Company’s Board of Directors, or (ii) provide by
resolution of the Company’s Board of Directors that on exercise of this Warrant,
the Holder hereof shall thereafter be entitled to receive, in addition to the
shares of Common Stock otherwise receivable on exercise hereof, the number of
shares or other securities or property which would have been received had this
Warrant at the time been exercised.

 

11.4 Effect of Consolidation, Merger or Sale. In case of any reclassification,
capital reorganization, or change of securities of the class issuable upon
exercise of this Warrant (other than a change in par value, or from par value to
no par value, or from no par value to par value, or as a result of any
subdivision, combination, stock dividend or other distribution provided for in
Sections 11.1, 11.2 and 11.3 above), or in case of any consolidation or merger
of the Company with or into any corporation (other than a consolidation or
merger with another corporation in which the Company is the surviving
corporation and which does not result in any reclassification or change of
outstanding securities issuable upon exercise of this Warrant), or in case of
any sale of all or substantially all of the assets of the Company, the Company,
or such successor or purchasing corporation, as the case may be, shall duly
execute and deliver to the holder of this Warrant a new Warrant (in form and
substance satisfactory to the holder of this Warrant), or the Company shall make
appropriate provision without the issuance of a new Warrant, so that the holder
of this Warrant shall have the right to receive, at a total purchase price not
to exceed that payable upon the exercise of the unexercised portion of this
Warrant, and in lieu of the Shares theretofore issuable upon exercise of this
Warrant, the kind and amount of shares of stock, other securities, money and
property receivable upon such reclassification, capital reorganization, change,
merger or sale by a holder of the number of Shares then purchasable under this
Warrant. In any such case, appropriate provisions shall be made with respect to
the rights and interest of Holder so that the provisions hereof shall thereafter
be applicable to any shares of stock or other securities and property
deliverable upon exercise hereof, or to any new Warrant delivered pursuant to
this Section 11.4, and appropriate adjustments shall be made to the Exercise
Price per share payable hereunder, provided, that the aggregate Exercise Price
shall remain the same. The provisions of this Section 11.4 shall similarly apply
to successive reclassifications, capital reorganizations, changes, mergers and
transfers.

 

12. Notice of Adjustments; Notices. Whenever the Exercise Price or number of
Shares purchasable hereunder shall be adjusted pursuant to Section 11 hereof,
the Company shall execute and deliver to the Holder a certificate setting forth,
in reasonable detail, the event requiring the adjustment, the amount of the
adjustment, the method by which such adjustment was calculated and the Exercise
Price and number of and kind of securities purchasable hereunder after giving
effect to such adjustment, and shall cause a copy of such certificate to be
mailed (by first class mail, postage prepaid) to the Holder.

 

13. Rights As Shareholder; Notice to Holders. Nothing contained in this Warrant
shall be construed as conferring upon the Holder or his or its transferees the
right to vote or to receive dividends or to consent or to receive notice as a
shareholder in respect of any meeting of shareholders for the election of
directors of the Company or of any other matter, or any rights whatsoever as
shareholders of the Company. The Company shall give notice to the Holder by
registered mail if at any time prior to the expiration or exercise in full of
the Warrants, any of the following events shall occur:

 

5

 

 

(i) a dissolution, liquidation or winding up of the Company shall be proposed;

 

(ii) a capital reorganization or reclassification of the Common Stock (other
than a change in par value, or from par value to no par value, or from no par
value to par value, or as a result of any subdivision, combination, stock
dividend or other distribution) or any consolidation or merger of the Company
with or into another corporation (other than a consolidation or merger with
another corporation in which the Company is the acquiring and the surviving
corporation and which does not result in any reclassification or change of
outstanding securities issuable upon exercise of this Warrant), or in case of
any sale of all or substantially all of the assets of the Company; or

 

(iii) a taking by the Company of a record of the holders of any class of
securities for the purpose of determining the holders thereof who are entitled
to receive any dividend (other than a cash dividend) for other distribution, any
right to subscribe for, purchase or otherwise acquire any shares of stock of any
class or any other securities or property, or to receive any other rights.

 

Such giving of notice shall be simultaneous with (or in any event, no later
than) the giving of notice to holders of Common Stock. Such notice shall specify
the record date or the date of closing the stock transfer books, as the case may
be. Failure to provide such notice shall not affect the validity of any action
contemplated in this Section 13.

 

14. Restricted Securities. The Holder understands that this Warrant and the
Shares purchasable hereunder constitute “restricted securities” under the
federal securities laws inasmuch as they are, or will be, acquired from the
Company in transactions not involving a public offering and accordingly may not,
under such laws and applicable regulations, be resold or transferred without
registration under the Act, or an applicable exemption from such registration.
The Holder further acknowledges that a securities legend to the foregoing effect
shall be placed on any Shares issued to the Holder upon exercise of this
Warrant.

 

15. Disposition of Shares; Transferability.

 

15.1 Transfer. This Warrant shall be transferable only on the books of the
Company, upon delivery thereof duly endorsed by the Holder or by its duly
authorized attorney or representative, accompanied by proper evidence of
succession, assignment or authority to transfer. Upon any registration of
transfer, the Company shall execute and deliver new Warrants to the person
entitled thereto.

 

15.2 Rights, Preferences and Privileges of Common Stock. The powers,
preferences, rights, restrictions and other matters relating to the shares of
Common Stock will be as determined in the Company’s Amended and Restated
Articles of Incorporation, as amended, as then in effect.

 

16. Miscellaneous.

 

16.1 Binding Effect. This Warrant and the various rights and obligations arising
hereunder shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.

 

16.2 Entire Agreement. This Warrant and the Offering Documents constitute the
entire agreement between the parties with respect to the subject matter hereof
and supersede all prior and contemporaneous agreements, whether oral or written,
between the parties hereto with respect to the subject matter hereof.

 

16.3 Amendment and Waiver. Any term of this Warrant may be amended and the
observance of any term hereof may be waived (either generally or in a particular
instance and either retroactively or prospectively), with the written consent of
the Company and the Holder.

 

16.4 Governing Law. This Agreement shall be governed by and construed under the
laws of the State of Florida without reference to the conflicts of law
principles thereof. The exclusive jurisdiction for any legal suit, action or
proceeding arising out of or related to this Warrant shall be the United States
District Court for the Southern District of Florida.

 

6

 

 

16.5 Headings. The headings in this Agreement are for convenience only and shall
not alter or otherwise affect the meaning hereof.

 

16.6 Severability. If one or more provisions of this Warrant are held to be
unenforceable under applicable law, such provision shall be excluded from this
Warrant and the balance of the Warrant shall be interpreted as if such provision
were so excluded and the balance shall be enforceable in accordance with its
terms.

 

16.7 Notices. Unless otherwise provided, any notice required or permitted under
this Warrant shall be given in the same manner as provided in the Agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this Warrant
as of the date appearing on the first page of this Warrant.

 

  THE COMPANY:   BRIGHT MOUNTAIN MEDIA, INC.         By:                   W.
Kip Speyer, Chief Executive Officer

 

7

 

 

ANNEX I

 

NOTICE OF EXERCISE

 

To: Bright Mountain Media, Inc.

 

1. The undersigned Holder hereby elects to purchase _____________ shares of
common stock, $0.01 par value per share (the “Shares”) of Bright Mountain Media,
Inc., a Florida corporation (the “Company”), pursuant to the terms of the
attached Warrant. The Holder shall make payment of the Exercise Price by
delivering the sum of $____________, in lawful money of the United States, to
the Company in accordance with the terms of the Warrant.

 

2. Please issue and deliver certificates representing the Warrant Shares
purchased hereunder to

 

Holder’s Name(s) (please print)   Holder’s Address             Holder’s Taxpayer
ID No.        

 

3. Please issue a new Warrant for the unexercised portion of the attached
Warrant, if any, in the name of the undersigned.

 

Holder:   ____________________________________________________________________
Dated:   ____________________________________________________________________  
By:   ____________________________________________________________________  
Its:   ____________________________________________________________________  
Address:   ____________________________________________________________________
 

 

4. The undersigned is an “accredited investor” as defined in Regulation D
promulgated under the Securities Act of 1933, as amended.

 

SIGNATURE OF HOLDER

 

Name of Investing Entity:
  ___________________________________________________________________________
Signature of Authorized Signatory of Investing
Entity:  _____________________________________________________ Name of
Authorized Signatory:
_______________________________________________________________________ Title of
Authorized Signatory:
________________________________________________________________________ Date:
  __________________________________________________________________________________________

 



8

 